Exhibit 10.7(c)

Executive Officers of

The Scotts Miracle-Gro Company

who are parties to form of

Employee Confidentiality, Noncompetition,

Nonsolicitation Agreement for employees

participating in The Scotts Company LLC

Amended and Restated Executive Incentive Plan

 

Name and Principal Position

with The Scotts Miracle-Gro Company

  

Date of Employee Confidentiality,
Noncompetition, Nonsolicitation
Agreement

Barry W. Sanders, President

   April 22, 2005

Vincent C. Brockman, Executive Vice President, General Counsel, Corporate

Secretary and Chief Ethics & Compliance Officer

   May 11, 2006

David C. Evans, Chief Financial Officer and Executive Vice President, Strategy

and Business Development

   May 20, 2006

Denise S. Stump, Executive Vice President, Global Human Resources

   August 8, 2006

James R. Lyski, Executive Vice President, Chief Marketing Officer

   April 6, 2011